Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered April 3, 1989, convicting defendant upon his plea of guilty of the crimes of murder in the second degree and aggravated sexual abuse (two counts).
Upon our review of the record, we agree with defense counsel that there are no nonfrivolous issues which could be raised on this appeal. Consequently, defense counsel’s application for leave to withdraw as counsel should be granted and the judgment should be affirmed (see, Anders v California, 386 US 738; People v Messinger, 153 AD2d 996).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.